




EXHIBIT 10.1
FIRST-CITIZENS BANK & TRUST COMPANY
LONG-TERM INCENTIVE PLAN


(As approved by shareholders on April 29, 2014)


1.
Purpose



The purpose of the First-Citizens Bank & Trust Company Long-Term Incentive Plan
(the "Plan"), is to provide selected salaried employees of First-Citizens Bank &
Trust Company or an affiliate thereof (collectively, the "Company" unless the
context otherwise requires) with the opportunity to earn awards ("awards") in
the form of cash bonuses based upon attainment of preestablished, objective
performance goals, thereby promoting a closer identification of the
participating employees' interests with the interests of the Company and its
shareholders, and further stimulating such employees' efforts to enhance the
efficiency, profitability, growth and value of the Company.
2.
Plan Administration



The Plan shall be administered by the Compensation, Nominations and Governance
Committee (the "Committee"), or a subcommittee of the Committee, of the Board of
Directors (the "Board") of First Citizens BancShares, Inc. (“BancShares”) and
First-Citizens Bank & Trust Company. To the extent required by Section 162(m) of
the Internal Revenue Code of 1986, as amended (the "Code"), the Committee shall
be comprised of at least two members and each member of the Committee (or
subcommittee of the Committee) shall be an "outside director" as defined in Code
Section 162(m) and related regulations. In addition, the members of the
Committee shall be deemed independent if and to the extent required under
Section 10C of the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), and applicable rules of the The NASDAQ Stock Market LLC or other
applicable stock exchange or national securities association. In addition to
action by meeting in accordance with applicable laws, any action of the
Committee with respect to the Plan may be taken by a written instrument signed
by all of the members of the Committee, and any such action so taken by written
consent shall be as fully effective as if it had been taken by a majority of the
members at a meeting duly held and called. Subject to the terms of the Plan, the
Committee shall have full authority in its discretion to take any action with
respect to the Plan, including, but not limited to, the authority to
(i) determine all matters relating to awards, including selection of individuals
to be granted awards and all terms, conditions, restrictions and limitations of
an award; and (ii) construe and interpret the Plan and any instruments
evidencing awards granted under the Plan, to establish and interpret rules and
regulations for administering the Plan and to make all other determinations
deemed necessary or advisable for administering the Plan. The Committee's
authority to grant awards and authorize payments under the Plan shall not in any
way restrict the authority of the Committee to grant compensation to employees
under any other compensation plan or program of the Company. The Committee also
shall have the authority and discretion to establish terms and conditions of
awards (including but not limited to the establishment of subplans) as the
Committee determines to be necessary or appropriate to conform to the applicable
requirements or practices of jurisdictions outside of the United States. Any
decision made, or action taken, by the Committee in connection with the
administration of the Plan shall be final, binding and conclusive.
Notwithstanding the foregoing, the Committee may delegate the administration of
the Plan to one or more of its designees (subject to any conditions imposed by
the Committee), but only with respect to matters which would not affect the
deductibility under Code Section 162(m) of compensation paid under the Plan to
"covered employees" (as such term is defined in Code Section 162(m) and related
regulations) or as may otherwise be permitted under applicable laws, rules or
regulations. In the case of any such delegation, references to the "Committee"
herein shall include such designee or designees, unless the context otherwise
requires. No member of the Board or the Committee shall be liable for any
action, determination or decision made in good faith with respect to the Plan or
any award paid under it. The members of the Board and the Committee shall be
entitled to indemnification and reimbursement in the manner and to the fullest
extent provided in the Company's articles of incorporation or by law.
3.
Eligibility



The participants in the Plan (individually, a "participant," and collectively,
the "participants") shall be those salaried employees of the Company and its
affiliates who are designated from time to time as participants by the
Committee. Eligible participants shall be selected to participate on an annual
or other periodic basis as determined by the Committee. With respect to those
participants who are "covered employees," such designation shall be made during
the first 90 days of each performance period and before 25% of the relevant
performance period has passed (or otherwise made at such time and on such terms
as will ensure that the award will, to the extent practicable, qualify as
"performance-based compensation" for purposes of Code Section 162(m)).
Participation in the Plan for any one performance period does not guarantee that
an employee will be selected

1

--------------------------------------------------------------------------------




to participate in any other performance period. For the purposes of the Plan,
"performance period" shall mean a period established by the Committee during
which performance shall be measured to determine if any payment will be made
under the Plan. A performance period may be coincident with one or more fiscal
years of the Company, or any portion thereof, and performance periods may be
overlapping. An "affiliate" of the Company shall mean any company (or other
entity) controlled by, controlling or under common control with the Company,
including BancShares.
4.
Nature of Awards



Awards granted under the Plan shall be in the form of cash bonuses.


5.
Awards



(a)Grant of Awards: At the time performance objectives are established for a
performance period as provided in Section 5(b) herein, the Committee also shall
assign to each participant a target cash bonus award applicable for the
particular performance period (each, a "target bonus"). A participant's award,
if any, shall be earned based on the attainment of written performance
objectives approved by the Committee for a specified performance period, as
provided in Section 5(b) herein. In the case of awards granted to covered
employees that are intended to comply with Code Section 162(m), such performance
objectives shall be established by the Committee (i) while the outcome for the
performance period is substantially uncertain, and (ii) (A) no more than 90 days
after the commencement of the performance period to which the performance
objective relates and (B) before 25% of the relevant performance period has
elapsed (or otherwise at such time and upon such terms as to ensure that the
award will, to the extent practicable, qualify as "performance-based
compensation" for purposes of Code Section 162(m)). During any fiscal year of
the Company, no participant may be paid more than the maximum award limitation
stated in Section 5(d) herein. The Committee may adjust awards as appropriate
for partial achievement of goals, exemplary effort on the part of a participant
and/or other external, extraordinary or mitigating circumstances and may also
interpret and make necessary and appropriate adjustments to performance goals
and the manner in which such performance goals are evaluated; provided, however,
that, except as may be otherwise provided in Section 6 and/or Section 7, no such
adjustment shall be made with respect to an award granted under the Plan to a
participant who is a "covered employee" if such adjustment would cause the award
to fail to qualify as "performance-based compensation" for purposes of
Code Section 162(m).


(b)Performance Objectives: For each performance period, the Committee shall
establish one or more specific performance measures and specific goals for each
participant and/or for each group of participants. The performance objectives
established by the Committee shall be based on one or more performance measures
that apply to the individual participant ("individual performance"), business
unit/function performance ("business unit/function performance"), the Company as
a whole ("corporate performance"), or any combination of individual performance,
business unit/function performance or corporate performance. Without limiting
the foregoing, performance goals for business unit/function performance may be
set for an identifiable business group, segment, unit, affiliate, facility,
product line, product or function. If a participant's performance goals are
based on a combination of individual performance, business unit/function
performance and/or corporate performance, the Committee may weight the
importance of each type of performance that applies to such participant by
assigning a percentage to it. In the case of covered employees, the performance
objectives shall be objective and shall be based upon one or more of the
following criteria, as determined by the Committee: (i) revenues or sales; (ii)
gross margins; (iii) earnings per share; (iv) consolidated earnings before or
after taxes (including earnings before interest, taxes, depreciation and
amortization); (v) net income; (vi) operating income; (vii) book value per
share, including tangible book value per share; (viii) dividends per share; (ix)
return on shareholders' equity; (x) return on investment; (xi) return on
capital; (xii) improvements in capital structure; (xiii) expense management;
(xiv) operating margins; (xv) maintenance or improvement of gross margins or
operating margins; (xvi) stock price or total shareholder return; (xvii) market
share; (xviii) profitability; (xix) costs; (xx) cash flow or free cash flow;
(xxi) working capital; (xxii) return on assets; (xxiii) economic wealth created,
and/or (xxiv) strategic business criteria, based on meeting specified goals or
objectives related to market penetration, geographic business expansion, cost
targets, customer satisfaction, employee satisfaction, management of employment
practices and employee benefits, management of litigation, management of
information technology, goals relating to acquisitions or divestitures of
product lines, subsidiaries, affiliates or joint ventures, quality matrices,
customer service matrices and/or execution of pre-approved corporate strategy.
In addition, with respect to participants who are not covered employees, the
Committee may approve performance objectives based on other criteria, which may
or may not be objective. The foregoing criteria may relate to the Company, one
or more of its affiliates or one or more of its divisions, units, partnerships,
joint venturers or minority investments, facilities, product lines or products
or any combination of the foregoing. The targeted level or levels of performance
with respect to such business criteria may be established at such levels and on
such terms as the Committee may determine, in its discretion, including but not
limited to on an absolute basis, in relation to performance in a prior
performance period, and/or relative to one or more peer group companies or
indices, or any combination thereof. In

2

--------------------------------------------------------------------------------




addition, the performance objectives may be calculated without regard to
extraordinary items, except as may be limited under Code Section 162(m) in the
case of a covered employee.


(c)Earning of Awards: As soon as practicable after the end of the performance
period, the Committee shall determine whether the performance goals for the
performance period were achieved and, if so, at what level of achievement under
specific formulae established for the performance period. If the performance
goals were met for the performance period, the Committee shall determine the
percentage, if any, of the award (which may exceed 100%) earned by each
participant and such award shall be paid in accordance with Section 5(e) herein
(subject, however, to the limitation on awards stated in Section 5(d) herein).


(d)Maximum Award Payable to Any One Participant: Other provisions of the Plan
notwithstanding, the maximum amount of cash bonus awards that may be paid under
the Plan to any one participant in any one fiscal year shall not exceed
$3,000,000.


(e)Payment of Awards: An award earned by a participant with respect to a
performance period shall be paid to him following the determination of the
amount, if any, of the award and, with respect to participants who are covered
employees, the Committee's written certification (or other approval made in
accordance with Code Section 162(m)) that the participant achieved his
performance goals. Without limiting the foregoing, awards payable under the Plan
shall be paid no later than 90 days following the last day of the performance
period with respect to the award. The Committee shall not have any discretion to
increase the amount of an award earned and payable pursuant to the terms of the
Plan to any participant who is a covered employee. The Committee shall have the
unilateral discretion to reduce or eliminate the amount of an award granted to
any participant, including an award otherwise earned and payable pursuant to the
terms of the Plan.


6.
Termination of Employment and Other Events; Covenants



The Committee shall specify the circumstances in which awards shall be paid or
forfeited in the event of termination of employment by the participant or other
event prior to the end of a performance period or prior to payment of such
awards. Unless otherwise determined by the Committee, if a participant dies,
retires, becomes disabled, is assigned to a different position, is granted a
leave of absence, or if the participant's employment is otherwise terminated
(except for cause) by the Company during a performance period, a pro rata share
of the participant's award based on the period of actual participation may, at
the Committee's discretion, be paid to the participant after the end of the
performance period if and to the extent that it would have become earned and
payable had the participant's employment status not changed. The Committee may
require a participant, as a condition to the grant or payment of an award, to
enter or have entered into agreements or covenants with the Company obligating
the participant to not compete, to not interfere with the relationships of the
Company with customers, suppliers or employees in any way, to refrain from
disclosing or misusing confidential or proprietary information of the Company,
and to take or refrain from taking such other actions adverse to the Company as
the Committee may specify. The form of such agreements or covenants shall be
specified by the Committee, which may vary such form from time to time and
require renewal of the agreements or covenants, as then specified by the
Committee, in connection with the allocation or payout of any award.


7.    No Right to Employment


Nothing contained in this Plan or any action taken pursuant to the Plan shall be
construed as conferring upon any participant the right or imposing upon him the
obligation to continue in the employment of or service to the Company, nor shall
it be construed as imposing upon the Company the obligation to continue the
employment or service of a participant. Except as may be otherwise provided in
the Plan or determined by the Committee, all rights of a participant with
respect to an award and distribution of any cash payment subject to an award
shall terminate and be forfeited upon a participant's termination of employment
or service with the Company.


8.    Amendment and Termination


The Board may amend, discontinue or terminate the Plan in whole or in part at
any time, provided that (a) approval of an amendment to the Plan by the
shareholders of the Company shall be required to the extent, if any, that
shareholder approval of such amendment is required by applicable laws, rules or
regulations; and (b) except as otherwise provided in Section 5(e), no such
amendment, discontinuance or termination of the Plan shall adversely affect any
award earned and payable under the Plan as of the date of such amendment or
termination without the participant's consent. However, notwithstanding the
foregoing, the Committee shall have unilateral authority to amend the Plan and
any award (without participant consent) to the extent necessary to comply with
applicable laws, rules or regulations or changes to applicable laws, rules or
regulations (including but

3

--------------------------------------------------------------------------------




in no way limited to Code Section 162(m) and Code Section 409A, related
regulations and other guidance), and to reduce or eliminate the amount of an
award, as provided in Section 5(e).


9.    Effective Date


The Plan is effective on January 1, 2014, subject to approval by the Board and
the shareholders of BancShares as required by Code Section 162(m) and related
regulations. To the extent required under Code Section 162(m), awards under the
Plan granted prior to any required shareholder approval shall be conditioned
upon and shall be payable only upon approval of such performance criteria by the
shareholders of the Company in accordance with the requirements of Code Section
162(m).


10.    Miscellaneous


(a)Taxes; Offset: Any tax required to be withheld by any government authority
shall be deducted from each award. The Company has no responsibility to take or
refrain from taking any actions in order to achieve a certain tax result for the
participant or any other person. Participants are solely responsible and liable
for the satisfaction of all taxes and penalties that may arise in connection
with awards (including any taxes arising under Code Section 409A), and the
Company shall not have any obligation to indemnify or otherwise hold any
participant harmless from any or all of such taxes. The Committee, in its sole
discretion (but subject to applicable law), may apply any amounts payable to any
participant hereunder as a setoff to satisfy any liabilities owed to the Company
by the participant.


(b)Nonassignability: Unless the Committee determines otherwise, awards and any
other rights under the Plan shall not be subject to anticipation, alienation,
pledge, transfer or assignment by any person entitled thereto, except by
designation of a beneficiary or by will or the laws of intestate succession.


(c)No Trust; Unfunded Plan: The obligation of the Company to make payments
hereunder shall constitute a liability of the Company to the participants. Such
payments shall be made from the general funds of the Company, and the Company
shall not be required to establish or maintain any special or separate fund, or
otherwise to segregate assets to assure that such payments shall be made, and
neither the participants nor their beneficiaries shall have any interest in any
particular assets of the Company by reason of its obligations hereunder. Nothing
contained in this Plan shall create or be construed as creating a trust of any
kind or any other fiduciary relationship between the Company and the
participants or any other person or constitute a guarantee that the assets of
the Company shall be sufficient to pay any benefits to any person. To the extent
that any person acquires a right to receive payments from the Company hereunder,
such right shall be no greater than the right of an unsecured creditor of the
Company.


(d)Impact of Plan Award on other Plans: Awards granted pursuant to the Plan
shall not be treated as compensation for purposes of any other compensation or
benefit plan, program or arrangement of the Company, unless either (i) such
other plan, program or arrangement provides that compensation in the form of
awards payable under the Plan are to be considered as compensation thereunder,
or (ii) the Committee so determines. The adoption of the Plan shall not affect
any other incentive or other compensation plans or programs in effect for the
Company, nor shall the Plan preclude the Company from establishing any other
forms of incentive or other compensation for employees of the Company.


(e)Facility of Payments: If a participant or any other person entitled to
receive an award under this Plan (the "recipient") shall, at the time payment of
any such amount is due, be incapacitated so that such recipient cannot legally
receive or acknowledge receipt of the payment, then the Committee, in its sole
and absolute discretion, may direct that the payment be made to the legal
guardian, attorney-in-fact or person with whom such recipient is residing, and
such payment shall be in full satisfaction of the Company's obligation under the
Plan with respect to such amount.


(f)Beneficiary Designation: The Committee may permit a participant to designate
in writing a person or persons as beneficiary, which beneficiary shall be
entitled to receive settlement of awards, if any, to which the participant is
otherwise entitled in the event of death. In the absence of such designation by
a participant, and in the event of the participant's death, the estate of the
participant shall be treated as beneficiary for purposes of the Plan, unless the
Committee determines otherwise. The Committee shall have sole discretion to
approve and interpret the form or forms of such beneficiary designation.


(g)Governing Law: The Plan shall be construed and its provisions enforced and
administered in accordance with the laws of the State of North Carolina, without
regard to the principles of conflicts of laws, and in accordance with applicable
federal laws.



4

--------------------------------------------------------------------------------




(h)Compliance with Code Section 162(m): The Company intends that compensation
under the Plan payable to covered employees will, to the extent practicable,
constitute qualified "performance-based compensation" within the meaning of Code
Section 162(m) and related regulations, unless otherwise determined by the
Committee. Accordingly, the provisions of the Plan shall be administered and
interpreted in a manner consistent with Code Section 162(m) and related
regulations. If any provision of the Plan or any award that is granted to a
covered employee (in each case, other than payments to be made pursuant to
Section 6 and/or Section 7 herein) does not comply or is inconsistent with the
requirements of Code Section 162(m) or related regulations, such provision shall
be construed or deemed amended to the extent necessary to conform to such
requirements.


(i)Adjustments: The Committee is authorized at any time during or after the
completion of a performance period, in its sole discretion, to adjust or modify
the terms of awards or performance objectives, or specify new awards, (i) in the
event of any large, special and non-recurring dividend or distribution,
recapitalization, reorganization, merger, consolidation, spin-off, combination,
repurchase, share exchange, forward or reverse split, stock dividend,
liquidation, dissolution or other similar corporate transaction, (ii) in
recognition of any other unusual or nonrecurring event affecting the Company or
the financial statements of the Company (including events described in (i) above
as well as acquisitions and dispositions of businesses and assets and
extraordinary items determined under U.S. Generally Accepted Accounting
Principles (“GAAP”), or (iii) in response to changes in applicable laws and
regulations, accounting principles, and tax rates (and interpretations thereof)
or changes in business conditions or the Committee's assessment of the business
strategy of the Company. Unless the Committee determines otherwise, no such
adjustment shall be authorized or made if and to the extent that the existence
of such authority or the making of such adjustment would cause awards granted
under the Plan to covered employees whose compensation is intended to qualify as
"performance-based compensation" under Code Section 162(m) and related
regulations to fail to so qualify.


(j)Compliance with Code Section 409A: Notwithstanding any other provision in the
Plan or an award to the contrary, if and to the extent that Code Section 409A is
deemed to apply to the Plan or any award granted under the Plan, it is the
general intention of the Company that the Plan and any such award shall, to the
extent practicable, be construed in accordance therewith. Deferrals pursuant to
an award otherwise exempt from Code Section 409A in a manner that would cause
Code Section 409A to apply shall not be permitted unless such deferrals are in
compliance with or exempt from Code Section 409A. Without in any way limiting
the effect of the foregoing, (i) in the event that Code Section 409A requires
that any special terms, provision or conditions be included in the Plan or any
award, then such terms, provisions and conditions shall, to the extent
practicable, be deemed to be made a part of the Plan and/or award, as
applicable, and (ii) terms used in the Plan or an award shall be construed in
accordance with Code Section 409A if and to the extent required. Further, in the
event that the Plan or any award shall be deemed not to comply with Code Section
409A, then neither the Company, the Board, the Committee nor its or their
designees or agents shall be liable to any participant or other persons for
actions, decisions or determinations made in good faith. In addition:


(i)To the extent required by Section 409A of the Code, and notwithstanding any
other provision of this Plan to the contrary, no payment of Non-Qualified
Deferred Compensation (as such term is defined under Section 409A of the Code
and the regulations promulgated thereunder) will be provided to, or with respect
to, the participant on account of his separation from service until the first to
occur of (i) the date of the participant’s death or (ii) the date which is one
day after the six (6) month anniversary of his separation from service, but in
either case only if he is a “specified employee” (as defined under Section
409A(a)(2)(B)(i) of the Code and the regulations promulgated thereunder) in the
year of his separation from service. Any payment that is delayed pursuant to the
provisions of the immediately preceding sentence shall instead be paid in a lump
sum promptly following the first to occur of the two dates specified in such
immediately preceding sentence.


(ii)Any payment of Non-Qualified Deferred Compensation made pursuant to a
voluntary or involuntary termination of the Participant’s employment with the
Corporation shall be withheld until the Participant incurs both (i) a
termination of his employment relationship with the Corporation and all of the
Affiliates and (ii) a “separation from service” with the Corporation and all of
the Affiliates, as such term is defined in Treas. Reg. Section 1.409A-1(h).


(iii)To the extent the Plan provides that Non-Qualified Deferred Compensation
can be paid, at the discretion of the Committee, during a certain period
following a permissible payment event or trigger, and if the payment period
spans two taxable years of a participant, then such Non-Qualified Deferred
Compensation shall be paid during the second of such taxable years (but not
later than the 15th day of the third calendar month of such year).


(k)Restrictions on Awards: Notwithstanding any other Plan provision to the
contrary, the Company shall not be obligated to make any distribution of
benefits under the Plan or take any other action, unless such distribution or
action is in compliance with applicable laws, rules and regulations (including
but not limited to applicable requirements of the Code).

5

--------------------------------------------------------------------------------






(l)Gender and Number: Where the context admits, words in any gender shall
include any other gender, words in the singular shall include the plural and
words in the plural shall include the singular.


(m)Severability: If any provision of the Plan shall be held illegal or invalid
for any reason, such illegality or invalidity shall not affect the remaining
parts of the Plan, and the Plan shall be construed and enforced as if the
illegal or invalid provision had not been included.


(n)Binding Effect: The Plan shall be binding upon the Company, its successors
and assigns, and participants, their legal representatives, executors,
administrators and beneficiaries.


This First-Citizens Bank & Trust Company Long-Term Incentive Plan, as adopted
effective January 1, 2014, has been executed on behalf of the Company on the
26th day of February, 2014.


                                
FIRST-CITIZENS BANK & TRUST COMPANY
 
 
By:
    /S/ Frank B. Holding, Jr.
 
    Chief Executive Officer







ATTEST:
 
 
 
    /S/ Kathy A. Klotzberger
 
    Secretary



[Corporate Seal]



6